Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-26-2008

Larry Jordan v. Allgroup Wheaton
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1345




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Larry Jordan v. Allgroup Wheaton" (2008). 2008 Decisions. Paper 624.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/624


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
 ALD-277                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 08-1345
                                     ___________

                                  LARRY JORDAN,
                                             Appellant

                                           v.

                            ALLGROUP WHEATON
                     ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. Civil No. 01-cv-03244)
                      District Judge: Honorable Joseph E. Irenas
                     ____________________________________

                      Submitted for Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 21, 2008
           Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges

                               (Filed: August 26, 2008 )
                                       _________

                                       OPINION
                                      _________

PER CURIAM

      Larry Jordan appeals pro se from the District Court’s orders denying his motions to

reopen this action and for reconsideration. We will summarily affirm. See 3d Cir. LAR



                                           1
27.4 and I.O.P. 10.6

       In 2001, Jordan filed a complaint alleging racial discrimination. The District Court

granted defendant’s motion for summary judgment on September 4, 2002, and we

affirmed. See Jordan v. Allgroup Wheaton, C.A. No. 02-3622, 95 Fed. Appx. 462

(Table) (3d Cir. April 15, 2004).

       On December 3, 2007, Jordan filed in the District Court the motion to reopen at

issue here. The motion does not contain any argument or allegation and instead merely

requests a 60-day “extension” in which to file a supporting certification. The District

Court denied the motion by order entered December 6, 2007. Jordan then filed a motion

for an “extension of time,” in which he requested an extension to file a motion for

reconsideration under Local Rule 7.1. Jordan alleged in his motion for an extension that

he required this time to subpoena records regarding “investigation from EEOC and

NLRB” but, once again, did not set forth any grounds for relief. The District Court

denied that motion by order entered December 19, 2007, and Jordan appeals.

       We construe Jordan’s initial motion as one under Fed. R. Civ. P. 60(b), and his

second motion as one under Fed. R. Civ. P. 59(e). We review the denial of each motion

for abuse of discretion. See McDowell v. Phila. Hous. Auth., 423 F.3d 233, 238 (3d Cir.

2005) (Rule 59(e)); Brown v. Phila. Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003) (Rule

60(b)). In this case, Jordan’s Rule 60 motion does not contain any allegations

whatsoever, let alone set forth grounds for relief from the District Court’s judgment.



                                             2
Jordan’s Rule 59 motion asserts that he requires time to subpoena certain records, but

does not assert why he is seeking those records only now, what he expects them to

contain, or how they might warrant reopening this action. Jordan’s filings in this Court

also fail to state any grounds that might warrant reopening this action.

       Accordingly, the District Court did not abuse its discretion in denying Jordan’s

motions to reopen and for reconsideration, and we will summarily affirm.




                                             3